national_office technical_advice_memorandum -t o index uil no area manager taxpayer's name taxpayer's address taxpayer's identification_number year involved date of conference legend issues whether x's administration of a payroll deduction plan that allows employees to contribute to a hospital industry political action committee described in sec_527 of the code constitutes participation or intervention in a political campaign prohibited by sec_501 lf x has intervened in a political campaign should the excise_tax under sec_4955 of the code be imposed facts - corporations providing system was the parent_corporation of x system is a non-profit corporation exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 and is not a private_foundation because it is a supporting_organization described in sec_509 during health care services b became president and ceo of system in and continues to area manager-gulf coast serve in that position today on date the service notified system that it intended to examine system's fiscal_year ending october coordinated examination as part of a y is a trade_association representing over hospitals and health systems and is exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 z is a political action committee described in sec_527 which was organized by y in state legislative positions and offices z offers a payroll deduction plan the plan pursuant to which an individual can elect to have a contribution deducted automatically and forwarded to z system has made the plan available to its employees for many years prior to the year employees almost all system participants were management z supports candidates of all political parties for b has been an active_participant in y during the chairman of the board_of trustees a position he held until june as chairman b announced that he would try to achieve certain goals set by y including increased participation in z by y members these efforts included education efforts undertaken at the health care organizations affiliated with system and the continued offering of a payroll deduction plan for employees within system who desired to use payroll deductions as a vehicle to contribute to z tax_year he was elected in his capacity in november system began an effort to make all system and system- affiliate employees aware of their ability to participate in z through payroll deduction during regularly scheduled meetings department heads and the management for system affiliates briefly discussed the plan managers were asked to develop a simple and efficient method of informing employees they had a right to participate in z through payroll deduction a video that featured b explaining the impact of political input on the hospital industry was distributed to managers for use in communicating with employees donation cards were made available to employees at the meetings and managers were encouraged to get a signed form from each employee irrespective of the employee's decision to participate in order to avoid duplicative efforts employees were told that their participation in the plan was strictly voluntary the cards included an option to decline participation in the plan representatives of z were not present at the meetings of a total of returned the which included z's system employees approximately employees were also informed about the availability of the plan in an edition of payroll deduction cards and approximately system's employee newsletter distributed in january donation and payroll deduction form chose to participate in the plan area manager-gulf coast the methods of communication developed by system management varied somewhat between hospitals departments and service areas the vast majority of managers used regularly scheduled meetings and simply added z information as an agenda item although managers of smaller departments talked to employees on an individual basis the hall or at their desks a limited number of managers called brief meetings exclusively to discuss the plan presentation of the z information took anywhere from five minutes if managers only discussed the opportunity verbally and did not show the video to minutes if the video was shown thus the average communication is estimated to have been minutes per employee system states that the incremental costs of providing this information to the employees were accounted for and invoiced to z the incremental costs invoiced to z included the printing of the z payroll deduction cards and production of the video and video cassette duplicates according to system all other costs were not incremental no overtime was paid no additional staffing was required and refreshments were not generally served in one facility donuts were provided and the cost was invoiced to z in addition to the meetings two other areas have been identified as related expenses these were the cost of b time to make the video and the cost to produce and distribute the portion of the newsletter devoted to z system's response is that mr b is a salaried employee and does not utilize a time clock or have a regimented work schedule therefore b’s participation in the video did not create any incremental_cost to the organization it was seen as a cost efficient way to allow b to let employees know about the z opportunity without having to attend scores of meetings as for the newsletter system provided the following information the cost of printing the newsletter was approximately dollar_figure about hours each month and the cost of her time is estimated at between dollar_figure billed to z because they were not viewed as incremental and per issue about of the january edition was devoted to z costs were not the employee that produces the newsletter spends system raised dollar_figure for z during this amount came from either payroll deduction or direct cash from the employees the total amount of payroll deduction withheld and paid over to z in payroll deductions and a dollar_figure and not to the candidate contribution section of z the employee contribution to z in corporate contribution that went to z's education fund consisting of in cash and _ was dollar_figure is estimated at employees who contributed atleast per year to z were entitled to receive based on current employee requests for payroll deduction the quarterly z newsletter and z’s endorsement newsletters area manager law sec_501 of the code provides for the exemption from federal_income_tax of organizations described in sec_501 sec_501 of the code provides in part for the exemption of organizations that are organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the income_tax regulations regulations provides that an action_organization described in sec_1_501_c_3_-1 is not described in sec_501 of the code sec_1 c -1 c iii of the regulations provides that an organization is an action_organization if it participates or intervenes directly or indirectly in any political campaign on behalf of or in opposition to any candidate for public_office the term candidate for public_office means an individual who offers himself or is proposed by others as a contestant for an elective_public_office whether such office be national state or local activities which constitute participation or intervention in a political campaign on behalf of or in opposition to a candidate include but are not limited to the publication or distribution of written or printed statements or the making of oral statements on behalf of or in opposition to such a candidate revrul_62_156 1962_2_cb_47 considers whether the administration and operation of a payroll deduction plan necessarily involves use of the employer's resources and assets as a determinable cost to the employer in that case an employer incurred certain costs involved in promoting the involvement of its employees in the political process advertisements encouraging persons to vote were published employees were given time off with pay to vote and a payroll deduction plan allowing contributions to any political entity was established in ruling that these expenditures were deductible as ordinary and necessary business_expenses the service recognized that the expenses related to the employee programs were justified in that among other things they improved employee morale and enhanced the reputation of the employer area manager revrul_78_248 1978_1_cb_154 describes certain voter education activities conducted by organizations that otherwise qualify for exemption under sec_501 of the code the rev_rul describes four situations concerning organizations involved in voter educational activities situation sec_1 and involve organizations providing unbiased information on a wide variety of issues situation sec_3 and involve organizations that are slanting the information provided or focusing on narrow issues the rev_rul states that the first two organizations are not violating the prohibition against political activity the organizations described in situation sec_3 and will not qualify for exemption because of their political activities none of the four situations involves an organization directly endorsing a candidate for office _ sec_4955 of the code provides for taxes on political_expenditures of sec_501 organizations sec_4955 d provides in general that the term political_expenditure means any amount_paid or incurred by a sec_501 c organization in any participation in or intervention in including the publication or distribution of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_4955 of the code imposes a tax of percent of the amount of such political_expenditures this tax is imposed on the 501_c_3_organization sec_4955 a imposes on the agreement of any organization_manager to the making of any expenditure knowing that it is a political_expenditure a tax equal to percent of the amount thereof unless such agreement is not willful and is due to reasonable_cause the tax imposed by this paragraph shall be paid_by any organization_manager who agreed to the making of the expenditure sec_4955 imposes additional taxes on any organization where the initial tax is imposed and the expenditure is not corrected within the taxable_period and on any manager who refuses to agree to part of all of the correction sec_4955 provides that the terms correction and correct mean with respect to any political_expenditure recovering part or all of the expenditure to the extent recovery is possible establishment of safeguards to prevent future political_expenditures and where full recovery is not possible such additional corrective action as is prescribed by the secretary by regulations discussion the regulations provide that activities constituting participation or intervention in a political campaign include but are not limited to the publication or distribution of written or printed statements or the making of oral statements on behalf of or in area manager opposition to a candidate for public_office consequently a written or oral endorsement of a candidate is strictly for forbidden the rating of candidates even on a non-partisan basis also is prohibited see 858_f2d_876 2d cir cert_denied 490_us_1030 while there is no evidence system has endorsed or rated candidates for public_office sec_501 organizations may not do indirectly what they cannot do directly therefore they may not provide or solicit financial or other forms of support to political organizations or establish political action committees by implicitly endorsing z and soliciting financial support of z at regularly scheduled employee meetings and implicitly endorsing z in its employee newsletter system has indirectly intervened in political campaigns z exists to endorse and support hospital industry-backed candidates system relies on revrul_62_156 for the proposition that its payroll deduction plan is not prohibited political activity but merely a way of improving employee morale an important distinction however is that in revrul_62_156 the recipient pacs were of the employees’ choosing in this case the pac is selected and endorsed by the employer who has a vested interest in electing candidates who share its vision and priorities for healthcare z was the only choice for the employees the prohibition on political campaign activity applies only to sec_501 organizations not to the activities of individuals in their private capacity the prohibition against political campaign activity does not prevent an organization's officials from being involved in a political campaign so long as those officials do not in any way utilize the organization's financial resources facilities or personnel and clearly and unambiguously indicate that the actions taken or the statements made are those of the individuals and not of the organization on the other hand since a sec_501 organization acts thorough individuals sometimes the political activity of an individual may be attributed to the organization as in other situations where the political campaign prohibition is concerned the determination of whether the act of an individual will be attributed to a sec_501 organization is based on the relevant facts and circumstances in particular when officials of a sec_501 organization engage in political activity at official functions of the organization or through the organization's official publications the actions of the officials are attributed to the sec_501 organization use of the sec_501 organizations’ financial resources facilities or personnel is also indicative that the actions of the individual should be attributed to the organization applying the standards described above the video is essentially an endorsement area manager of z by system through the its ceo b nowhere in the video does b distance himself from system or make clear that his statements are his and not system's he introduces himself as follows hello i'm b president and ceo of the x moreover the video was produced on company time using company resources and facilities and shown at regularly scheduled employee meetings therefore system has indirectly participated or intervenéd in a political campaign by administering the payroll deduction plan on behalf of z all expenditures_for the administration of the payroll deduction plan are therefore political_expenditures within the meaning of sec_4955 of the code and subject_to the excise_tax conclusion system's administration of a payroll deduction plan that allows employees to contribute to a hospital industry political action committee described in sec_527 of the code constitutes participation or intervention in a political campaign prohibited by sec_501 the excise_tax under sec_4955 should be imposed a copy of the technical_advice_memorandum is to be given to the organization sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent -end-
